ACCEPTED
                                                                         01-14-00935-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    3/6/2015 11:17:03 AM
                                                                     CHRISTOPHER PRINE
                                                                                  CLERK

                  No. 01-14-00935-CV

                                        FILED IN
      In The Court Of Appeals 1st COURT      OF APPEALS
                                     HOUSTON, TEXAS
For The First Court Of Appeals District
                                 3/6/2015 11:17:03 AM
                                 CHRISTOPHER A. PRINE
           Houston, Texas                Clerk



            ALEXANDER PABLO CORNELIO,
                        Appellant
                            V.

                 KIRA ELEA CORNELIO,
                         Appellee

FROM THE 312TH JUDICIAL DISTRICT COURT, HARRIS COUNTY, TEXAS
                    CAUSE NO. 2013-37123
          THE HONORABLE DAVID D. FARR, PRESIDING


APPELLEE’S DESIGNATION OF LEAD COUNSEL


          NORTON ROSE FULBRIGHT US LLP

                 Rosemarie Kanusky
               State Bar No. 00790999
     rosemarie.kanusky@nortonrosefulbright.com
           300 Convent Street, Suite 2100
          San Antonio, Texas 78205-3792
              Telephone: 210.224.5575
                  Fax: 210.270.7205



                  Counsel for Appellee
TO THE HONORABLE FIRST COURT OF APPEALS:

      1.    Appellant’s notice of appeal identifies Appellee, Kira Elea Cornelio,

as pro se. However, Appellee was represented in the trial court by Barbara Stalder

of the UH Law Center Civil Legal Clinic (Bar No. 24041965).

      2.    Appellee designates Rosemarie Kanusky of Norton Rose Fulbright US

LLP as lead counsel for this appeal. The necessary information for Rosemarie

Kanusky is as follows:

      Texas Bar No. 00790999
      300 Convent, Suite 2200
      San Antonio, Texas 78205
      Telephone: 210.270.9362
      Fax: 210.270.7205
      rosemarie.kanusky@nortonrosefulbright.com

                                 NORTON ROSE FULBRIGHT US LLP
                                 By: /s/ Rosemarie Kanusky
                                    Rosemarie Kanusky
                                    State Bar No. 00790999
                                 300 Convent Street, Suite 2100
                                 San Antonio, Texas 78205-3792
                                 Telephone: 210.224.5575
                                 Facsimile: 210.270.7205
                                 rosemarie.kanusky@nortonrosefulbright.com

                                 Counsel for Appellee, Kira Elea Cornelio




                                       -2-
                  CERTIFICATES OF COMPLIANCE & SERVICE

      I certify that the foregoing motion is 14 point font. I certify that a copy of
this motion was emailed to the following through the electronic filing portal:

Diane St. Yves
Law Office of Diane St. Yves, PLLC
info@styveslaw.com
Counsel for Appellant Alexander Pablo
Cornelio


                                              /s/ Rosemarie Kanusky
                                              March 6, 2015




                                        -3-